Birdsong, Presiding Judge.
Damond Popp appeals his convictions of two counts of child molestation and two counts of enticing a child for indecent purposes. His sole enumeration of error contends the trial court erred by denying his motion for new trial because the evidence was insufficient to sustain the convictions. Held:
On appeal, we view the evidence in the light most favorable to the verdict, Popp no longer enjoys the presumption of innocence, and this Court determines the sufficiency of the evidence, but does not weigh the evidence or judge the credibility of the witnesses. Grant v. State, 195 Ga. App. 463 (393 SE2d 737). Although the many scientific tests conducted in this case failed to corroborate the victim’s testimony, none of the testimony from the State’s witnesses concerning the results of the tests, including the DNA test, showed that Popp could not be guilty. Consequently, the jury was left to decide whether to believe the victim or to believe Popp and the defense witnesses; the jury chose to believe the victim. Reviewing the evidence in the light most favorable to the jury’s verdict, we conclude that a rational trier of fact could have found the defendant guilty of child molestation and enticing a child for immoral purposes beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131).

Judgment affirmed.


Beasley, C. J, and Blackburn, J., concur.

*42Decided December 16, 1996.
John W. Sherrer, Jr., for appellant.
C. Paul Bowden, District Attorney, Gary C. McCorvey, Assistant District Attorney, for appellee.